Election/Restrictions

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-36, 38-59, drawn to a chair comprising: an upper chair having a seat, and wherein the upper chair is pivotably mounted about a horizontal upper chair pivot axis.

Group II, claim(s) 60-71, drawn to a lower chair comprising: a base; and a four-bar linkage including a coupler link.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

SPECIAL TECHNICAL FEATURES
The invention of Group I includes the special technical feature of a chair comprising: an upper chair
comprising a seat; and wherein the upper chair is pivotably mounted about a horizontal upper chair pivot axis, not required by the claims of Group II.

The invention of Group II includes the special technical feature of a lower chair comprising: a base;
and a four-bar linkage including a couple link, not required by the claims of Group I.

COMMON TECHNICAL FEATURES
Groups I-II share the common technical features of a chair comprising: a lower chair; and an upper chair pivotably mounted to the lower chair.

However, this shared technical feature does not represent a contribution over prior art as being
anticipated by US 2017/0020292 to HERMAN MILLER, INC. et al. (hereinafter "HERMAN"), which HERMAN discloses a chair (Fig. 1) comprising: a lower chair (12, 14, Fig.1-2; 50, Fig.2; para[0019], "a chair 10, which is particularly suited for long vertical height adjustment.  For example, the chair 10 is adjustable between a first, relatively low height (e.g., a desk chair height) and a second, relatively high height (e.g., a stool or perch height).  The chair 10 includes a base 12, a seat post 14 extending from the base 12, and a seat 16 supported by the seat post 14 above the base 12"); and an upper chair (16, Fig.1-2) pivotably mounted to the lower chair (12, 14, Fig.1-2; 50, Fig.2; para[0024], "the second rocking assembly 50 is capable of pivoting the seat 16 between a first or ‘tilted-forward position’ (shown in solid lines in FIG. 7), in which the plane 26 is tilted forward and obliquely angled relative to the longitudinal axis 24, and a second or 'tilted-rearward position' (shown in solid lines in FIG. 6), in which the plane 26 is tilted rearward and obliquely angled relative to the longitudinal axis 24 (shown in broken lines in FIG. 6). The seat post 14 is also capable of a neutral position (shown in broken lines in FIGS. 6 and 7), in which the plane 26 of the seat 16 is substantially perpendicular to the longitudinal axis 24").

As the common technical features were known in the art at the time of the invention, these cannot be
considered special technical feature that would otherwise unify the groups.

Therefore, Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/               Primary Examiner, Art Unit 3636